In The
                                      Court of Appeals
                             Seventh District of Texas at Amarillo
                                      ________________________

                                           No. 07-14-00221-CV
                                      ________________________

                   IN THE INTEREST OF C.J.M., H.A.J.M. AND J.M., CHILDREN


                                 On Appeal from the 100th District Court
                                           Hall County, Texas
                         Trial Court No. 7523; Honorable Stuart Messer, Presiding


                                               October 17, 2014

                                     MEMORANDUM OPINION
                          Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


          Appellant, B.D.M., appeals the trial court’s order terminating his parental rights to

his three children C.J.M., H.A.J.M. and J.M.1 Prior to trial, the children’s mother, F.T.,

executed an affidavit of voluntarily relinquishment of her parental rights and is not a

party to this appeal. In presenting this appeal, B.D.M.’s appointed counsel filed an

Anders2 brief in support of his motion to withdraw. We grant counsel’s motion and

affirm.

          1
           To protect the parent's and children's privacy, we refer to Appellant and other parties by their
initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014). See also TEX. R. APP. P. 9.8(b).
          2
              Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       Courts, including this Court, have found the procedures set forth in Anders v.

California applicable to appeals of orders terminating parental rights. See In re A.W.T.,

61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.). See also In re D.E.S., 135
S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.); Taylor v. Texas Dep’t

of Protective & Regulatory Servs., 160 S.W.3d 641, 646-67 (Tex. App.—Austin 2005,

pet. denied). In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of the termination order. Counsel certifies he has

diligently researched the law applicable to the facts and issues and candidly discusses

why, in his professional opinion, the record supports that conclusion. In re D.A.S., 973
S.W.2d 296, 297 (Tex. 1998). Counsel has demonstrated he has complied with the

requirements of Anders by (1) providing a copy of the brief to Appellant and (2) notifying

him of his right to file a pro se response if he desired to do so.3 Id. By letter, this Court

granted Appellant an opportunity to exercise his right to file a response to counsel=s

brief, should he be so inclined.4 Appellant did not file a response. The Department of

Family and Protective Services notified this Court it would not file a response unless

requested to do so by this Court.


                                          BACKGROUND


       In March 2013, the Department received a report of neglectful supervision by the

children’s mother for drug use. A second report of neglectful supervision was made

       3
         Counsel has also demonstrated he has complied with Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014), by providing a copy of the appellate record to Appellant.
       4
         The notice to Appellant was returned in the mail on July 22, 2014, and Appellant’s attorney
attempted to locate him, to no avail.

                                                 2
later that month and a Department investigator and case worker were dispatched to the

residence because the mother was being arrested in connection with drugs,5 and the

children were in the home. The children were placed with a maternal aunt and uncle

who intended to adopt them if reunification failed. The children desired to live with their

mother and they were fearful of their father. He was ordered not to have any written or

verbal contact with them.             A counselor testified the children were being treated for

various adjustment disorders, anxiety and depression, but they were doing well with

their aunt and uncle.


           At the final hearing, the Department investigator testified the home from which

the children were removed was not appropriate for them.6 It was filthy, with trash strewn

about and there was a large pig living in one of the bedrooms. The floor of that room

was covered in feces. Appellant testified he was separated from the children’s mother

and had moved from Memphis to Abilene.7 He was not the offending parent at the time

of removal; however, he knew the children’s mother was abusing illegal drugs when he

left them in her care. He testified to abusing illegal substances in the past and engaging

in a physical altercation with the children’s mother which resulted in an injury to his

daughter.          He admitted to numerous deficiencies in complying with court-ordered

services, some due to lack of transportation. He testified he and his counselor had a




           5
         Law enforcement found baggies with possible methamphetamine residue, marihuana and drug
paraphernalia.
           6
          Photographs depicting the condition of the residence were introduced into evidence over
Appellant’s objection during the Department investigator’s testimony.
           7
               There was no evidence to show Appellant knew of the conditions of the home after he moved to
Abilene.

                                                       3
falling out and their therapy sessions ended. He was making positive changes in his life

to obtain the return of his children.


       The Department caseworker testified Appellant completed a parenting class but

did not successfully complete any other court-ordered services.           She also offered

testimony in support of numerous grounds alleged as grounds for termination.


       Following the final hearing, the trial court found that terminating Appellant’s

parental rights was in the children’s best interest and that Appellant had:


       knowingly placed or knowingly allowed the children to remain in conditions
       or surroundings which endangered their physical or emotional well-being;

       engaged in conduct or knowingly placed the children with persons who
       engaged in conduct which endangered their physical or emotional well-
       being;

       failed to support the children in accordance with his ability during a period
       of one year ending within six months of the date of the filing of the petition;

       constructively abandoned the children who had been in the permanent or
       temporary managing conservatorship of the Department for not less than
       six months and (1) the Department had made reasonable efforts to return
       the children to him; (2) he had not regularly visited or maintained
       significant contact with them; and (3) he had demonstrated an inability to
       provide the children with a safe environment.

       failed to comply with the provisions of a court order that specifically
       established the actions necessary for him to obtain the return of his
       children who had been in the permanent or temporary managing
       conservatorship of the Department for not less than nine months as a
       result of the children's removal under Chapter 262 for the abuse and
       neglect of the children.


See TEX. FAM. CODE ANN. § 161.001(1) (D), (E), (F), (N) and (O) and (2) (West 2014).




                                             4
       By the Anders brief, counsel acknowledges he has conducted a thorough

evaluation of the record and finds no arguable grounds for reversal of the trial court’s

order. He concludes there is clear and convincing evidence to support termination of

Appellant’s parental rights.


                                   STANDARD OF REVIEW


       The natural right existing between parents and their children is of constitutional

dimension. See Santosky v. Kramer, 455 U.S. 745, 758-59 (1982). See also Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985). Consequently, termination proceedings are

strictly construed in favor of the parent. In re E.R., 385 S.W.3d 552, 563 (Tex. 2012).

Parental rights, however, are not absolute, and it is essential that the emotional and

physical interests of a child not be sacrificed merely to preserve those rights. In re C.H.,

89 S.W.3d 17, 26 (Tex. 2002).


       The Due Process Clause of the United States Constitution and section 161.001

of the Texas Family Code require application of the heightened standard of clear and

convincing evidence in cases involving involuntary termination of parental rights. See In

re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); In re J.F.C., 96 S.W.3d 256, 263 (Tex.

2002). Clear and convincing evidence is that measure or degree of proof which will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established. See TEX. FAM. CODE ANN. § 101.007 (West 2014).

See also In re C.H., 89 S.W.3d at 25-26.


       The Family Code permits a court to order termination of parental rights if the

petitioner establishes one or more acts or omissions enumerated under subsection (1)

                                             5
of the statute and also proves that termination of the parent-child relationship is in the

best interest of the child. See TEX. FAM. CODE ANN. ' 161.001 (West 2014); Holley v.

Adams, 544 S.W.2d 367, 370 (Tex. 1976).


       Only one statutory ground is required to terminate parental rights under section

161.001. See In re S.F., 32 S.W.3d 318, 320 (Tex. App.—San Antonio 2000, no pet.).

Therefore, we will affirm the termination order if there are both legally and factually

sufficient evidence on any statutory ground upon which the trial court relied in

terminating parental rights as well as the best interest finding. Id.


                                § 161.001(2) BEST INTEREST


       Notwithstanding the sufficiency of the evidence to support termination under

section 161.001(1), we must also find clear and convincing evidence that termination of

the parent-child relationship was in the children’s best interest.      See ' 161.001(2).

Evidence that proves one or more statutory grounds for termination may also constitute

evidence illustrating that termination is in the child's best interest. See In re C.H., 89
S.W.3d at 28. A non-exhaustive list of factors to consider in deciding best interest is

found at section 263.307(b) of the Family Code.          See also Holley, 544 S.W.2d at

371-72.


       As in a criminal case, we have independently examined the entire record to

determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). After reviewing the

                                              6
record and counsel=s brief, we agree with counsel that there are no plausible grounds

for appeal.


       Accordingly, counsel's motion to withdraw is granted and the trial court’s order

terminating Appellant’s parental rights to C.J.M., H.A.J.M. and J.M. is affirmed.




                                                 Patrick A. Pirtle
                                                      Justice




                                             7